Citation Nr: 1711385	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  15-10 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from July 1980 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision of the Department of Veterans Affairs Medical Center (VAMC) in Temple, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, when the Veteran filed his formal appeal, he initially requested a Board hearing in the Board's Central Office in Washington, District of Columbia.  Although the Veteran was scheduled for such a hearing on February 23, 2017, the Veteran resent a faxed January 19, 2017 letter on February 16, 2017.  The letter explained that the Veteran could not afford the travel costs to Washington, D.C. and requested that he be rescheduled for a videoconference hearing at the Palestine, Texas VA Community Based Outpatient Clinic (CBOC).  Although it is unclear whether it is possible for a videoconference hearing to be scheduled at the requested VA CBOC, the undersigned Veterans Law Judge has granted the Veteran's request to reschedule him for a videoconference hearing at an appropriately equipped VA facility, with due consideration for proximity to the Veteran's home.

Accordingly, the case is REMANDED for the following action:

If possible, reschedule the Veteran for a videoconference hearing at the Palestine, Texas VA CBOC at the earliest available opportunity.  If it is determined that this facility is not technologically equipped for a videoconference hearing or is an otherwise inappropriate venue for such a hearing, schedule the Veteran for a videoconference hearing at a venue that is determined to be the most appropriate and accessible venue, with due consideration for proximity to the Veteran's home.  The RO should notify the Veteran at his correct address and his representative, if any, of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the appeal should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




